     Case 4:20-cv-00150-JHM Document 11 Filed 05/19/21 Page 1 of 3 PageID #: 30




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

MARCUS E. IVY                                                                            PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:20-CV-P150-JHM

KENTUCKY DEPARTMENT OF CORR. et al.                                                  DEFENDANTS

                                   MEMORANDUM OPINION

         Plaintiff, Marcus E. Ivy, proceeding pro se and in forma pauperis, initiated this 42 U.S.C.

§ 1983 action. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and

McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). For the following reasons, his claims will be dismissed.

                                   I. SUMMARY OF CLAIMS

         Plaintiff, a convicted inmate, is incarcerated at the Henderson County Detention Center

(HCDC). He names as Defendants the Kentucky Department of Corrections (KDOC) and

KDOC Commissioner Cookie Crews. He alleges that he cannot earn credits toward his sentence

by working or taking part in prison programs because of where he is housed. He further states

that he is back in prison on a parole violation; that he is at the end of his sentence, and that he is a

non-violent felony offender. Therefore, he argues that being sent “back to a Class D facility

makes no sense at all.” Instead, he asserts, the KDOC should be “classifying all inmates who are

level 1 to level 3 in jails.” He also argues that 172 days were added to his sentence for

absconding while on parole, which he argues should not be allowed.

         Plaintiff asks for “10 days of good time instead of 7 days for inmates” and to “add the

172 days for credit toward my sentence[.]”
  Case 4:20-cv-00150-JHM Document 11 Filed 05/19/21 Page 2 of 3 PageID #: 31




                                            II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        Section 1983 provides a private cause of action against state officials acting “under color

of state law” that deprive persons of “a right secured by the Federal Constitution or laws of the

United States.” 42 U.S.C. § 1983. “A Kentucky inmate ‘possesses no inherent constitutional

right . . . to accumulate good time credits.’” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008)

(internal citation omitted). Further, prisoners have no constitutionally protected liberty interest

in prison vocational, rehabilitation, or educational programs based on the Fourteenth

Amendment. See, e.g., Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (noting that no

constitutional rights are implicated by eligibility for rehabilitative programs); Argue v. Hofmeyer,

80 F. App’x 427, 429 (6th Cir. 2003) (“Prisoners have no constitutional right to rehabilitation,

education or jobs.”); Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (per curiam) (“It is well

established . . . that no prisoner has a constitutional right to a particular job or to any job.”).



                                                    2
  Case 4:20-cv-00150-JHM Document 11 Filed 05/19/21 Page 3 of 3 PageID #: 32




Thus, the Court concludes that Plaintiff has no liberty interest in any of the programs that he

alleges he lost the ability to participate in as a result of where he is housed.

         The Court next turns to Plaintiff's allegation that he should not be housed in a Class D

facility. The Supreme Court has indicated that no due process rights are implicated based upon a

change in a specific security classification. Moody v. Daggett, 429 U.S. at 88 n.9; see also

Harris v. Truesdell, 79 F. App’x 756, 759 (6th Cir. 2003) (holding that prisoner had no

constitutional right to be held in a specific security classification). Thus, Plaintiff fails to state a

claim of a constitutional right to a particular security level or classification or a due-process

claim in regard to such.

         Finally, regarding Plaintiff’s argument that his sentence is now too long because of the

addition of 172 days after his parole was revoked, when a prisoner seeks “immediate release

from physical custody” or “shortening the length of their actual confinement in prison, habeas

corpus [is] their appropriate remedy.” Preiser v. Rodriguez, 411 U.S. 475, 487 (1973). Thus,

Plaintiff fails to state a § 1983 claim related to the alleged extension of his sentence.

                                         III. CONCLUSION

         For the foregoing reasons, by separate Order, the Court will dismiss this action for failure

to state a claim upon which relief may be granted.

Date:   May 19, 2021




cc:     Plaintiff, pro se
        Defendants
4414.009




                                                    3
